      Case 2:20-cv-07929-JEM Document 24 Filed 12/02/20 Page 1 of 1 Page ID #:96

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 20-7929 JEM                                         Date    December 2, 2020
 Title           ORLANDO GARCIA v 301 N. BRAND BOULEVARD LLC et al




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


 Proceedings:        (In Chambers) ORDER RE NOTICE OF VOLUNTARY DISMISSAL
                     (Docket No. 22)

       The Court is in receipt of the Notice of Voluntary Dismissal filed by Plaintiff. Pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court orders this case dismissed with
prejudice.




                                                                                          :
                                                    Initials of Preparer                slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
